Exhibit 10.1




TALON REAL ESTATE HOLDING CORP.

2013 EQUITY INCENTIVE PLAN







1.

Purpose.  The purpose of the Talon Real Estate Holding Corp. 2013 Equity
Incentive Plan (the “Plan”) is to attract and retain the best available
personnel for positions of responsibility with the Company and its Affiliates,
to provide additional incentives to them and align their interests with those of
the Company’s stockholders, and to thereby promote the long-term business
success of the Company and its Affiliates.

2.

Definitions.  In this Plan, the following definitions will apply.

(a)

“Affiliate” means any entity which, at the time of reference, directly or
indirectly through one or more intermediaries, controls or is controlled by the
Company.




(b)

“Agreement” means the written or electronic agreement or notice containing the
terms and conditions applicable to each Award granted under the Plan.  An
Agreement is subject to the terms and conditions of the Plan.

(c)

“Award” means the grant of a compensatory award under the Plan in the form of an
Option, Stock Appreciation Right, Restricted Stock, Stock Unit, or an Other
Stock-Based Award.

(d)

“Board” means the Board of Directors of the Company.

(e)

“Cause” means what the term is expressly defined to mean in a then-effective
written agreement (including an Agreement) between a Participant and the Company
or any Affiliate, or in the absence of any such then-effective agreement or
definition, a Participant’s (i) ongoing failure to perform satisfactorily the
duties reasonably required of the Participant by the Company (other than by
reason of Disability); (ii) material violation of any law, rule, regulation,
court order or regulatory directive (other than traffic violations, misdemeanors
or other minor offenses); (iii) material breach of the Company's business
conduct or ethics code or of any fiduciary duty or nondisclosure,
non-solicitation, non-competition or similar obligation owed to the Company or
any Affiliate; or (iv) engaging in dishonorable or disruptive behavior,
practices or acts which demonstrate a willful and continuing disregard for the
best interests of the Company and its Affiliates or which would be reasonably
expected to harm or bring disrepute to the Company or any of its Affiliates,
their business or any of their customers, employees or vendors.

(f)

“Change in Control” means what the term is expressly defined to mean in a
then-effective written agreement (including an Agreement) between a Participant
and the Company or any Affiliate, or in the absence of any such then-effective
agreement or definition, any one of the following:

(1)

An Exchange Act Person becomes the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) of securities of the Company representing more
than 70% of the combined voting power of the Company’s then outstanding Voting
Securities, except that the following will not constitute a Change in Control:




(A)

any acquisition of securities of the Company by an Exchange Act Person directly
or indirectly from the Company for the purpose of providing financing to the
Company;




(B)

any formation of a Group consisting solely of beneficial owners of the Company's
Voting Securities as of the effective date of this Plan; or





--------------------------------------------------------------------------------




(C)

any repurchase or other acquisition by the Company of its Voting Securities that
causes any Exchange Act Person to become the beneficial owner of more than 70%
of the Company’s Voting Securities.




If, however, an Exchange Act Person or Group referenced in clause (A), (B) or
(C) above acquires beneficial ownership of additional Company Voting Securities
after initially becoming the beneficial owner of more than 70% of the combined
voting power of the Company’s Voting Securities by one of the means described in
those clauses, then a Change in Control will be deemed to have occurred.




(2)

Individuals who are Continuing Directors cease for any reason to constitute a
majority of the members of the Board.




(3)

The consummation of a Corporate Transaction unless, immediately following such
Corporate Transaction, all or substantially all of the Persons who were the
beneficial owners of the Company's Voting Securities immediately prior to such
Corporate Transaction beneficially own, directly or indirectly, more than 70% of
the combined voting power of the then outstanding Voting Securities of the
surviving or acquiring entity (or its Parent) resulting from such Corporate
Transaction in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Company's Voting
Securities.




Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Code Section 409A, and if that Award
provides for a change in the time or form of payment upon a Change in Control,
then no Change in Control shall be deemed to have occurred upon an event
described in this Section 2(f) unless the event would also constitute a change
in ownership or effective control of, or a change in the ownership of a
substantial portion of the assets of, the Company under Code Section 409A.

(g)

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, and the regulations promulgated thereunder.

(h)

“Committee” means two or more Non-Employee Directors designated by the Board to
administer the Plan under Section 3, each member of which shall be (i) an
independent director within the meaning of the rules and regulations of the
Nasdaq Stock Market, (ii) a non-employee director within the meaning of Exchange
Act Rule 16b-3, and (iii) an outside director for purposes of Code Section
162(m).  The Committee shall be the Compensation Committee of the Board unless
otherwise specified by the Board.

(i)

“Company” means Talon Real Estate Holding, Corp., a Minnesota corporation, or
any successor thereto.




(j)

“Continuing Director” means an individual (A) who is, as of the effective date
of the Plan, a director of the Company, or (B) who becomes a director of the
Company after the effective date hereof and whose initial election, or
nomination for election by the Company’s stockholders, was approved by at least
a majority of the then Continuing Directors, but excluding for purposes of this
clause (B) any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest.





2







--------------------------------------------------------------------------------




(k)

“Corporate Transaction” means (i) a sale or other disposition of all or
substantially all of the assets of the Company, or (ii) a merger, consolidation,
statutory share exchange or similar transaction involving the Company,
regardless of whether the Company is the surviving corporation.




(l)

“Disability” means (A) any permanent and total disability under any long-term
disability plan or policy of the Company or its Affiliates that covers the
Participant, or (B) if there is no such long-term disability plan or policy,
“total and permanent disability” within the meaning Code Section 22(e)(3).

(m)

“Employee” means an employee of the Company or an Affiliate.

(n)

“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.

(o)

“Exchange Act Person” means any natural person, entity or Group other than (i)
the Company or any Affiliate; (ii) any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate; (iii) an underwriter
temporarily holding securities in connection with a registered public offering
of such securities; or (iv) an entity whose Voting Securities are beneficially
owned by the beneficial owners of the Company’s Voting Securities in
substantially the same proportions as their beneficial ownership of the
Company’s Voting Securities.



(p)

“Fair Market Value” means the fair market value of a Share determined as
follows:




(1)

If the Shares are readily tradable on an established securities market (as
determined under Code Section 409A), then Fair Market Value will be the closing
sales price for a Share on the principal securities market on which it trades on
the date for which it is being determined, or if no sale of Shares occurred on
that date, on the next preceding date on which a sale of Shares occurred, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; or




(2)

If the Shares are not then readily tradable on an established securities market
(as determined under Code Section 409A), then Fair Market Value will be
determined by the Committee as the result of a reasonable application of a
reasonable valuation method that satisfies the requirements of Code Section
409A.




(q)

“Full Value Award” means an Award other than an Option or Stock Appreciation
Right.




(r)

“Grant Date” means the date on which the Committee approves the grant of an
Award under the Plan, or such later date as may be specified by the Committee on
the date the Committee approves the Award.




(s)

“Group” means two or more persons acting as a partnership, limited partnership,
syndicate or other group for the purpose of acquiring, holding or disposing of
securities of the Company.




(t)

“Non-Employee Director” means a member of the Board who is not an Employee.




(u)

“Option” means a right granted under the Plan to purchase a specified number of
Shares at a specified price.  An “Incentive Stock Option” or “ISO” means any
Option designated as such and granted in accordance with the requirements of
Code Section 422.  A “Non-Qualified Stock Option” means an Option other than an
Incentive Stock Option.





3







--------------------------------------------------------------------------------




(v)

“Other Stock-Based Award” means an Award described in Section 11 of this Plan.




(w)

“Parent” means a “parent corporation,” as defined in Code Section 424(e).




(x)

“Participant” means a person to whom an Award is or has been made in accordance
with the Plan.




(y)

“Performance-Based Compensation” means an Award to a person who is, or is
determined by the Committee to likely become, a “covered employee” (as defined
in Code Section 162(m)(3)) and that is intended to constitute “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code.




(z)

“Plan” means this Talon Real Estate Holding, Corp. 2013 Equity Incentive Plan,
as amended and in effect from time to time.




(aa)

“Restricted Stock” means Shares issued to a Participant that are subject to such
restrictions on transfer, forfeiture conditions and other restrictions or
limitations as may be set forth in this Plan and the applicable Agreement.




(bb)

“Service” means the provision of services by a Participant to the Company or any
Affiliate in any Service Provider capacity.  A Service Provider’s Service shall
be deemed to have terminated either upon an actual cessation of providing
services or upon the entity for which the Service Provider provides services
ceasing to be an Affiliate.  Except as otherwise provided in this Plan or any
Agreement, Service shall not be deemed terminated in the case of (i) any
approved leave of absence; (ii) transfers among the Company and any Affiliates
in any Service Provider capacity; or (iii) any change in status so long as the
individual remains in the service of the Company or any Affiliate in any Service
Provider capacity.




(cc)

“Service Provider” means an Employee, a Non-Employee Director, or any consultant
or advisor who is a natural person and who provides services (other than in
connection with (i) a capital-raising transaction or (ii) promoting or
maintaining a market in Company securities) to the Company or any Affiliate.




(dd)

“Share” means a share of Stock.




(ee)

“Stock” means the common stock of the Company.




(ff)

“Stock Appreciation Right” or “SAR” means the right to receive, in cash and/or
Shares as determined by the Committee, an amount equal to the appreciation in
value of a specified number of Shares between the Grant Date of the SAR and its
exercise date.




(gg)

“Stock Unit” means a right to receive, in cash and/or Shares as determined by
the Committee, the Fair Market Value of one or more Shares, subject to such
restrictions on transfer, forfeiture conditions and other restrictions or
limitations as may be set forth in this Plan and the applicable Agreement.




(hh)

“Substitute Award” means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding awards granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.





4







--------------------------------------------------------------------------------




(ii)

“Voting Securities” of an entity means the outstanding equity securities
entitled to vote generally in the election of directors of such entity.




3.

Administration of the Plan.




(a)

Administration.  The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 3.




(b)

Scope of Authority.  Subject to the terms of the Plan, the Committee shall have
the authority, in its discretion, to take such actions as it deems necessary or
advisable to administer the Plan, including:




(1)

determining the Service Providers to whom Awards will be granted, the timing of
each such Award, the types of Awards and the number of Shares or amount of cash
covered by each Award, the terms, conditions, performance criteria, restrictions
and other provisions of Awards, and the manner in which Awards are paid or
settled;




(2)

cancelling or suspending an Award, accelerating the vesting or extending the
exercise period of an Award, or otherwise amending the terms and conditions of
any outstanding Award, subject to the requirements of Section 15(d) and 15(e);
and




(3)

establishing, amending or rescinding rules to administer the Plan, interpreting
the Plan and any Award or Agreement made under the Plan, correcting any defect
or omission or reconciling any inconsistency in the Plan and any Award or
Agreement, and making all other determinations necessary or desirable for the
administration of the Plan.




Notwithstanding the foregoing, the Board may, but shall not be required, to
perform the duties and have the responsibilities of the Committee with respect
to Awards made to Non-Employee Directors.



(c)

Acts of the Committee; Delegation.  A majority of the members of the Committee
shall constitute a quorum for any meeting of the Committee, and any act of a
majority of the members present at any meeting at which a quorum is present or
any act unanimously approved in writing by all members of the Committee shall be
the act of the Committee.  Any such action of the Committee shall be valid and
effective even if the members of the Committee at the time of such action are
later determined not to have satisfied all of the criteria for membership in
clauses (i), (ii) and (iii) of Section 2(h).  To the extent not inconsistent
with applicable law or stock exchange rules, the Committee may delegate all or
any portion of its authority under the Plan to any one or more of its members
or, as to Awards to Participants who are not subject to Section 16 of the
Exchange Act, to one or more directors or executive officers of the Company.
 The Committee may also delegate non-discretionary administrative
responsibilities in connection with the Plan to such other persons as it deems
advisable.




(d)

Finality of Decisions.  The Committee’s interpretation of the Plan and of any
Award or Agreement made under the Plan and all related decisions or resolutions
of the Board or Committee shall be final and binding on all parties with an
interest therein.




(e)

Indemnification.  Each person who is or has been a member of the Committee or of
the Board, and any other person to whom the Committee delegates authority under
the penultimate sentence of Section 3(c), shall be indemnified by the Company,
to the maximum extent permitted by law, against liabilities and expenses imposed
upon or reasonably incurred by such person in connection with or resulting from
any claims against such person by reason of the performance of the individual's
duties under the Plan.  This right to indemnification is conditioned upon such
person providing the Company an opportunity, at the Company’s expense, to handle
and defend the claims before such person undertakes to handle and defend them on
such person’s own behalf.  The Company will not be required to indemnify any
person for any amount paid in settlement of a claim unless the Company has first
consented in writing to the settlement.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
person or persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise.





5







--------------------------------------------------------------------------------




4.

Shares Available Under the Plan.




(a)

Maximum Shares Available.  Subject to Sections 4(b) and 4(c) and to adjustment
as provided in Section 12(a), the number of Shares that may be the subject of
Awards and issued under the Plan shall be 1,500,000.  Shares issued under the
Plan may come from authorized and unissued shares or treasury shares.  In
determining the number of Shares to be counted against the Plan’s share reserve
in connection with any Award, the following rules shall apply:

(1)

Where the number of Shares subject to an Award is variable on the Grant Date,
the number of Shares to be counted against the share reserve prior to the
settlement of the Award shall be the maximum number of Shares that could be
received under that particular Award.

(2)

Where two or more types of Awards are granted to a Participant in tandem with
each other, such that the exercise of one type of Award with respect to a number
of Shares cancels at least an equal number of Shares of the other, the number of
Shares to be counted against the share reserve shall be the largest number of
Shares that would be counted against the share reserve under either of the
Awards.




(3)

Substitute Awards shall not be counted against the share reserve, nor shall they
reduce the Shares authorized for grant to a Participant in any calendar year.




(4)

Each OP Unit (as defined in Section 11(b)) that is subject to an Other
Stock-Based Award shall be treated as one Share for purposes of this Section 4
and any other provision of this Plan that imposes a Share-based limit on Awards.




(b)

Automatic Share Reserve Increase.  The share reserve specified in Section 4(a)
will be increased on January 1 of each year commencing in 2014 and ending on
(and including) January 1, 2023 in an amount equal to the lesser of: (i) 3% of
the total number of Shares outstanding as of December 31 of the immediately
preceding calendar year or (ii) such number of Shares determined by the Board.




(c)

Effect of Forfeitures and Other Actions.  Any Shares subject to an Award that is
forfeited, expires, is settled for cash, is surrendered pursuant to an Exchange
Program, or otherwise does not result in the issuance of all or a portion of the
Shares subject to such Award (including a payment in Shares on the exercise of a
Stock Appreciation Right) shall, to the extent of such forfeiture, expiration,
cash settlement, surrender or non-issuance, again become available for Awards
under this Plan and correspondingly increase the total number of Shares
available for grant and issuance under Section 4(a).  In the event that (i) any
Award is exercised through the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company in payment of the
applicable exercise price, or (ii) any tax withholding obligations arising from
such Award are satisfied by the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, then the Shares so
tendered or withheld shall again become available for Awards under this Plan and
correspondingly increase the total number of Shares available for grant and
issuance under Section 4(a).





6







--------------------------------------------------------------------------------




(d)

Effect of Plans Operated by Acquired Companies.  If a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines
has shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan.
 Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or Non-Employee Directors prior to such acquisition or combination.




(e)

No Fractional Shares.  Unless otherwise determined by the Committee, the number
of Shares subject to an Award shall always be a whole number.  No fractional
Shares may be issued under the Plan, but the Committee may, in its discretion,
either pay cash in lieu of any fractional Share in settlement of an Award or
eliminate any fractional Share.




(f)

Individual Option and SAR Limit.  The aggregate number of Shares subject to
Options and/or Stock Appreciation Rights granted during any calendar year to any
one Participant shall not exceed 1,000,000 Shares, subject to adjustment as
provided in Section 12(a).




5.

Eligibility.  Participation in the Plan is limited to Service Providers.
 Incentive Stock Options may only be granted to Employees.




6.

General Terms of Awards.




(a)

Award Agreement.  Except for any Award that involves only the immediate issuance
of unrestricted Shares, each Award shall be evidenced by an Agreement setting
forth the number of Shares subject to the Award together with such other terms
and conditions applicable to the Award (and not inconsistent with the Plan) as
determined by the Committee.  An Award to a Participant may be made singly or in
combination with any form of Award.  Two types of Awards may be made in tandem
with each other such that the exercise of one type of Award with respect to a
number of Shares reduces the number of Shares subject to the related Award by at
least an equal amount.




(b)

Vesting and Term.  Each Agreement shall set forth the period until the
applicable Award is scheduled to expire (which shall not be more than ten years
from the Grant Date), and any applicable performance period.  The Committee may
provide in an Agreement for such vesting conditions as it may determine.




(c)

Transferability.  Except as provided in this Section 6(c), and except for an
Award that involves only the immediate issuance of unrestricted Shares, (i)
during the lifetime of a Participant, only the Participant or the Participant’s
guardian or legal representative may exercise an Option or SAR, or receive
payment with respect to any other Award; and (ii) no Award may be sold,
assigned, transferred, exchanged or encumbered other than by will or the laws of
descent and distribution.  Any attempted transfer in violation of this
Section 6(c) shall be of no effect and unenforceable against the Company or any
Affiliate.  The Committee may, however, provide in an Agreement or otherwise
that an Award (other than an Incentive Stock Option) may be transferred pursuant
to a qualified domestic relations order or may be transferable by gift to any
“family member” (as defined in General Instruction A(5) to Form S-8 under the
Securities Act of 1933) of the Participant.  Any Award held by a transferee
shall continue to be subject to the same terms and conditions that were
applicable to that Award immediately before the transfer thereof.  For purposes
of any provision of the Plan relating to notice to a Participant or to
acceleration or termination of an Award upon the death or termination of
employment of a Participant, the references to “Participant” shall mean the
original grantee of an Award and not any transferee.





7







--------------------------------------------------------------------------------




(d)

Designation of Beneficiary.  To the extent permitted by the Committee, a
Participant may designate a beneficiary or beneficiaries to exercise any Award
or receive a payment under any Award payable on or after the Participant’s
death.  Any such designation shall be on a form approved by the Committee and
shall be effective upon its receipt by the Company.




(e)

Termination of Service.  Unless otherwise provided in an Agreement, and subject
to Section 12 of this Plan, if a Participant’s Service with the Company and all
of its Affiliates terminates, the following provisions shall apply (in all cases
subject to the scheduled expiration of an Option or Stock Appreciation Right, as
applicable):




(1)

Upon termination of Service for Cause, or conduct during a post-termination
exercise period that would constitute Cause, all unexercised Options and SARs
and all unvested portions of any other outstanding Awards shall be immediately
forfeited without consideration.




(2)

Upon termination of Service for any other reason, all unvested and unexercisable
portions of any outstanding Awards shall be immediately forfeited without
consideration.




(3)

Upon termination of Service for any reason other than Cause, death or
Disability, the currently vested and exercisable portions of Options and SARs
may be exercised for a period of three months after the date of such
termination.  However, if a Participant thereafter dies during such three-month
period, the vested and exercisable portions of the Options and SARs may be
exercised for a period of one year after the date of such termination.




(4)

Upon termination of Service due to death or Disability, the currently vested and
exercisable portions of Options and SARs may be exercised for a period of one
year after the date of such termination.




(f)

Rights as Stockholder.  No Participant shall have any rights as a stockholder
with respect to any Shares covered by an Award unless and until the date the
Participant becomes the holder of record of the Shares, if any, to which the
Award relates.




(g)

Performance-Based Awards.  Any Award may be granted as a performance-based Award
if the Committee establishes one or more measures of corporate, business unit or
individual performance which must be attained, and the performance period over
which the specified performance is to be attained, as a condition to the
vesting, exercisability, lapse of restrictions and/or settlement in cash or
Shares of such Award.  In connection with any such Award, the Committee shall
determine the extent to which performance goals have been attained and other
applicable terms and conditions have been satisfied, and the degree to which
vesting, exercisability, lapse of restrictions and/or settlement in cash or
Shares of such Award has been earned.  Any performance-based Award that is
intended by the Committee to qualify as Performance-Based Compensation shall
additionally be subject to the requirements of Section 17 of this Plan.  Except
as provided in Section 17 with respect to Performance-Based Compensation, the
Committee shall also have the authority to provide, in an Agreement or
otherwise, for the modification of a performance period and/or an adjustment or
waiver of the achievement of performance goals upon the occurrence of certain
events, which may include a Change in Control, a Corporate Transaction, a
recapitalization, a change in the accounting practices of the Company, or the
Participant’s death or Disability.





8







--------------------------------------------------------------------------------




(h)

Dividends and Dividend Equivalents.  No dividends, dividend equivalents or
distributions will be paid with respect to Shares subject to an Option or SAR.
 Any dividends or distributions, other than regular cash dividends, that are
paid with respect to Shares that are subject to the unvested portion of a
Restricted Stock Award will be subject to the same restrictions as the Shares to
which such dividends or distributions relate.  In its discretion, the Committee
may provide in an Award Agreement for a Stock Unit Award or an Other Stock-Based
Award that the Participant will be entitled to receive dividend equivalents on
the units or other Share equivalents subject to the Award based on dividends
actually declared on outstanding Shares.  The terms of any dividend equivalents
will be as set forth in the applicable Agreement, including the time and form of
payment and whether such dividend equivalents will be credited with interest or
deemed to be reinvested in additional units or Share equivalents.  The Committee
may, in its discretion, provide in an Agreement for restrictions on dividends
and dividend equivalents in addition to those specified in this Section 6(h).




(i)

Deferrals of Full Value Awards.  The Committee may, in its discretion, permit or
require the deferral by a Participant of the issuance of Shares or payment of
cash in settlement of any Full Value Award, subject to such terms, conditions,
rules and procedures as it may establish or prescribe for such purpose and
subject further to compliance with the applicable requirements of Code Section
409A.  The terms, conditions, rules and procedures for any such deferral shall
be set forth in writing in the relevant Agreement or in such other agreement,
plan or other document as the Committee may determine, or some combination of
such documents.  The terms, conditions, rules and procedures for any such
deferral shall address, to the extent relevant, matters such as: (i) the
permissible time(s) and form(s) of payment of deferred amounts; (ii) the terms
of any deferral elections by a Participant or of any deferral required by the
Company; and (iii) the crediting of interest or dividend equivalents on deferred
amounts.




7.

Stock Option Awards.




(a)

Type and Exercise Price.  The Agreement pursuant to which an Option is granted
shall specify whether the Option is an Incentive Stock Option or a Non-Qualified
Stock Option.  The exercise price at which each Share subject to an Option may
be purchased shall be determined by the Committee and set forth in the
Agreement, and shall not be less than the Fair Market Value of a Share on the
Grant Date, except in the case of Substitute Awards (to the extent consistent
with Code Section 409A).




(b)

Payment of Exercise Price.  The purchase price of the Shares with respect to
which an Option is exercised shall be payable in full at the time of exercise,
which may include, to the extent permitted by the Committee, payment under a
broker-assisted sale and remittance program acceptable to the Committee.  The
purchase price may be paid in cash or in such other manner as the Committee may
permit, including by withholding Shares otherwise issuable to the Participant
upon exercise of the Option or by delivery to the Company of Shares (by actual
delivery or attestation) already owned by the Participant (in each case, such
Shares having a Fair Market Value as of the date the Option is exercised equal
to the purchase price of the Shares being purchased).




(c)

Exercisability and Expiration.  Each Option shall be exercisable in whole or in
part on the terms provided in the Agreement.  No Option shall be exercisable at
any time after its scheduled expiration.  When an Option is no longer
exercisable, it shall be deemed to have terminated.





9







--------------------------------------------------------------------------------




(d)

Incentive Stock Options.




(1)

An Option will constitute an Incentive Stock Option only if the Participant
receiving the Option is an Employee, and only to the extent that (i) it is so
designated in the applicable Agreement and (ii) the aggregate Fair Market Value
(determined as of the Option’s Grant Date) of the Shares with respect to which
Incentive Stock Options held by the Participant first become exercisable in any
calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed $100,000 or such other amount specified by the Code.
 To the extent an Option granted to a Participant exceeds this limit, the Option
shall be treated as a Non-Qualified Stock Option.  The maximum number of Shares
that may be issued upon the exercise of Incentive Stock Options shall be
1,500,000, subject to adjustment as provided in Section 12(a)




(2)

No Participant may receive an Incentive Stock Option under the Plan if,
immediately after the grant of such Award, the Participant would own (after
application of the rules contained in Code Section 424(d)) Shares possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or an Affiliate, unless (i) the option price for that Incentive Stock
Option is at least 110% of the Fair Market Value of the Shares subject to that
Incentive Stock Option on the Grant Date and (ii) that Option will expire no
later than five years after its Grant Date.




(3)

For purposes of continued Service by a Participant who has been granted an
Incentive Stock Option, no approved leave of absence may exceed three months
unless reemployment upon expiration of such leave is provided by statute or
contract.  If reemployment is not so provided, then on the date six months
following the first day of such leave, any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-Qualified Stock Option.




(4)

If an Incentive Stock Option is exercised after the expiration of the exercise
periods that apply for purposes of Code Section 422, such Option shall
thereafter be treated as a Non-Qualified Stock Option.




(5)

The Agreement covering an Incentive Stock Option shall contain such other terms
and provisions that the Committee determines necessary to qualify the Option as
an Incentive Stock Option.




8.

Stock Appreciation Rights.




(a)

Nature of Award.  An Award of Stock Appreciation Rights shall be subject to such
terms and conditions as are determined by the Committee, and shall provide a
Participant the right to receive upon exercise of the SAR Award all or a portion
of the excess of (i) the Fair Market Value as of the date of exercise of the SAR
Award of the number of Shares as to which the SAR Award is being exercised, over
(ii) the aggregate exercise price for such number of Shares.  The per Share
exercise price for any SAR Award shall be determined by the Committee and set
forth in the applicable Agreement, and shall not be less than the Fair Market
Value of a Share on the Grant Date, except in the case of Substitute Awards (to
the extent consistent with Code Section 409A).




(b)

Exercise of SAR.  Each Stock Appreciation Right may be exercisable in whole or
in part at the times, on the terms and in the manner provided in the Agreement.
 No SAR shall be exercisable at any time after its scheduled expiration.  When a
SAR Right is no longer exercisable, it shall be deemed to have terminated.  Upon
exercise of a SAR, payment to the Participant shall be made at such time or
times as shall be provided in the Agreement in the form of cash, Shares or a
combination of cash and Shares as determined by the Committee.  The Agreement
may provide for a limitation upon the amount or percentage of the total
appreciation on which payment (whether in cash and/or Shares) may be made in the
event of the exercise of a SAR.





10







--------------------------------------------------------------------------------




9.

Restricted Stock Awards.




(a)

Vesting and Consideration.  Shares subject to a Restricted Stock Award shall be
subject to vesting conditions, and the corresponding lapse or waiver of
forfeiture conditions and other restrictions, based on such factors and
occurring over such period of time as the Committee may determine in its
discretion.  The Committee may provide whether any consideration other than
Services must be received by the Company or any Affiliate as a condition
precedent to the grant of a Restricted Stock Award, and may correspondingly
provide for Company repurchase rights if such additional consideration has been
required and some or all of a Restricted Stock Award does not vest.




(b)

Shares Subject to Restricted Stock Awards.  Unvested Shares subject to a
Restricted Stock Award shall be evidenced by a book-entry in the name of the
Participant with the Company’s transfer agent or by one or more Stock
certificates issued in the name of the Participant.  Any such Stock certificate
shall be deposited with the Company or its designee, together with an assignment
separate from the certificate, in blank, signed by the Participant, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby.  Any such book-entry shall be subject to transfer
restrictions and accompanied by corresponding stop transfer instructions.  Upon
the vesting of Shares of Restricted Stock and the corresponding lapse of the
restrictions and forfeiture conditions, the corresponding transfer restrictions
will be removed from the book-entry or certificate evidencing such Shares.  Such
vested Shares may, however, remain subject to additional restrictions as
provided in Section 18(c).




10.

Stock Unit Awards.




(a)

Vesting and Consideration.  A Stock Unit Award shall be subject to vesting
conditions, and the corresponding lapse or waiver of forfeiture conditions and
other restrictions, based on such factors and occurring over such period of time
as the Committee may determine in its discretion.  The Committee may provide
whether any consideration other than Services must be received by the Company or
any Affiliate as a condition precedent to the settlement of a Stock Unit Award.




(b)

Payment of Award.  Following the vesting of a Stock Unit Award, settlement of
the Award and payment to the Participant shall be made at such time or times in
the form of cash, Shares (which may themselves be considered Restricted Stock
under the Plan subject to restrictions on transfer and forfeiture conditions) or
a combination of cash and Shares as determined by the Committee.  If the Stock
Unit Award is not by its terms exempt from the requirements of Code Section
409A, then the applicable Agreement shall contain terms and conditions intended
to avoid adverse tax consequences specified in Code Section 409A.




11.

Other Stock-Based Awards.




(a)

In General.  The Committee may from time to time grant Shares and other Awards
that are valued by reference to and/or payable in whole or in part in Shares
under the Plan.  The Committee, in its sole discretion, shall determine the
terms and conditions of such Awards, which shall be consistent with the terms
and purposes of the Plan.  The Committee may, in its sole discretion, direct the
Company to issue Shares subject to restrictive legends and/or stop transfer
instructions that are consistent with the terms and conditions of the Award to
which the Shares relate.





11







--------------------------------------------------------------------------------




(b)

Partnership Unit Awards.  Other Stock-Based Awards that may be granted under the
Plan may include Awards denominated in units of limited partnership interests in
the operating partnership, Talon OP, L.P. (the “Partnership”), of which the
Company is the general partner and through which it conducts its business.
 These units (the “OP Units”) would be established pursuant to the Partnership’s
agreement of limited partnership, as amended or restated from time to time,
including any certificates of designation establishing the powers, preferences,
economic rights and conditions to vesting of a series of OP Units.  OP Units
would be intended to qualify as “profits interests” in the Partnership for U.S.
federal income tax purposes, may be issued to Service Providers who are
rendering services to or for the benefit of the Partnership, and would, under
specified circumstances, become convertible into an equal number of Partnership
common units that themselves may be exchangeable for Shares on a one-for-one
basis.  OP Units subject to an Other Stock-Based Award shall be subject to
vesting conditions, and the corresponding lapse or waiver of forfeiture
conditions and other restrictions, based on such factors and occurring over such
period of time as the Committee may determine in its discretion.  The Committee
may provide whether any consideration other than Services must be received by
the Partnership as a condition precedent to the grant of an OP Unit.




12.

Changes in Capitalization, Corporate Transactions, Change in Control.




(a)

Adjustments for Changes in Capitalization.  In the event of any equity
restructuring (within the meaning of FASB ASC Topic 718 - Stock Compensation, or
any successor provision) that causes the per share value of Shares to change,
such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary dividend, the Committee shall make
such adjustments as it deems equitable and appropriate to (i) the aggregate
number and kind of Shares or other securities issued or reserved for issuance
under the Plan, (ii) the number and kind of Shares or other securities subject
to outstanding Awards, (iii) the exercise price of outstanding Options and SARs,
and (iv) any maximum limitations prescribed by the Plan with respect to certain
types of Awards or the grants to individuals of certain types of Awards.  In the
event of any other change in corporate capitalization, including a merger,
consolidation, reorganization, or partial or complete liquidation of the
Company, such equitable adjustments described in the foregoing sentence may be
made as determined to be appropriate and equitable by the Committee to prevent
dilution or enlargement of rights of Participants.  In either case, any such
adjustment shall be conclusive and binding for all purposes of the Plan.  No
adjustment shall be made pursuant to this Section 12(a) in connection with the
conversion of any convertible securities of the Company, or in a manner that
would cause Incentive Stock Options to violate Section 422(b) of the Code or
cause an Award to be subject to adverse tax consequences under Section 409A of
the Code.




(b)

Change in Control Consequences.  Unless otherwise provided in an Agreement, in
the event of a Change in Control, the Committee may take one or more of the
following actions with respect to outstanding Awards, which actions may vary
among individual Participants and among Awards held by an individual
Participant, and are conditioned in each case upon the closing or completion of
the Change in Control:




(1)

Accelerate (i) the vesting and exercisability of any outstanding Options and
SARs and (ii) the vesting and corresponding lapse of forfeiture conditions and
other restrictions on any Full Value Awards.  In the case of performance-based
Awards, the number of Shares subject to such accelerated vesting may be based on
a determination by the Committee of the degree to which any performance-based
vesting or payment conditions will be deemed satisfied.  The Committee shall
provide written notice of the period of accelerated exercisability of Options
and SARs to all affected Participants.





12







--------------------------------------------------------------------------------




(2)

Terminate this Plan, terminate any outstanding Options and SARs not exercised
prior to a date specified by the Committee (which date shall give Participants a
reasonable period of time in which to exercise the Options or SARs prior to the
effectiveness of such Change in Control), and terminate any Full Value Awards
that have not vested and for which the forfeiture conditions have not lapsed.




(3)

Terminate some or all outstanding Awards, in whole or in part, in connection
with a Change in Control in exchange for payments to the holders as provided in
this Section 12(b)(3).




(A)

The payment for any Option or SAR Award or portion thereof terminated shall be
in an amount equal to the excess, if any, between (i) the fair market value (as
determined in good faith by the Committee) of the consideration that would
otherwise be received in the Change in Control for the number of Shares subject
to the Award or portion thereof being terminated (or, if no consideration would
be received in the Change in Control, the Fair Market Value of such number of
Shares immediately prior to the Change in Control), over (ii) the aggregate
exercise price for the Shares subject to such Award or portion thereof being
terminated.  If there is no excess, such Award may be terminated without payment
to the affected Participant.




(B)

The payment for any Full Value Award or portion thereof terminated shall be in
an amount equal to the fair market value (as determined in good faith by the
Board or Committee) of the consideration that would otherwise be received in the
Change in Control for the number of Shares subject to the Award or portion
thereof being terminated (or, if no consideration would be received in the
Change in Control, the Fair Market Value of such number of Shares immediately
prior to the Change in Control).




(C)

Payment of any amount under this Section 12(b)(3) shall be made in such form, on
such terms and subject to such conditions as the Committee determines in its
discretion, which may or may not be the same as the form, terms and conditions
applicable to payments to the Company’s stockholders in connection with the
Change in Control, and may, in the Committee's discretion, include subjecting
such payments to vesting conditions comparable to those of the Award or portion
thereof being terminated, subjecting such payments to escrow or holdback terms
comparable to those imposed upon the Company’s stockholders under the Change in
Control, or calculating and paying the present value of payments that would
otherwise be subject to escrow or holdback terms.




(4)

Provide for the continuance by the Company, or the assumption or replacement by
the surviving or successor corporation (or its Parent) in the Change in Control,
of Awards that were outstanding as of the date of the Change in Control (with
such adjustments as may be required or permitted by Section 12(a) and Section
6(g)).  For purposes of this Section 12(b)(4), an Award shall be considered
assumed or replaced if, in connection with the Change in Control and in a manner
consistent with Code Sections 409A and 424, either (i) the contractual
obligations represented by the Award are expressly assumed by the surviving or
successor entity (or its Parent) with appropriate adjustments to the number and
type of securities subject to the Award and the exercise price thereof that
preserves the intrinsic value of the Award existing at the time of the Change in
Control, or (ii) the Participant has received a comparable equity-based award
that preserves the intrinsic value of the Award existing at the time of the
Change in Control and is subject to substantially similar terms and conditions
as the Award.




(5)

Provide that if and to the extent that Awards are continued, assumed or replaced
in connection with a Change in Control, and if within a specified period after
the Change in Control a Participant experiences an involuntary termination of
Service for reasons other than Cause, then (i) outstanding Option and SAR Awards
issued to the Participant that are not yet fully exercisable shall immediately
become exercisable in full and shall remain exercisable in accordance with their
terms, and (ii) any Full Value Awards that are not yet fully vested shall
immediately vest in full and become non-forfeitable.





13







--------------------------------------------------------------------------------




(c)

Dissolution or Liquidation.  Unless otherwise provided by the Committee (in an
applicable Agreement or otherwise at the time of the event), if the stockholders
of the Company approve the complete dissolution or liquidation of the Company,
all outstanding Awards shall vest and become fully exercisable, and will
terminate immediately prior to the consummation of any such proposed action.
 The Committee will notify each Participant as soon as practicable of such
accelerated vesting and exercisability and pending termination.




13.

Plan Participation and Service Provider Status.  Status as a Service Provider
shall not be construed as a commitment that any Award will be made under the
Plan to that Service Provider or to eligible Service Providers generally.
 Nothing in the Plan or in any Agreement or related documents shall confer upon
any Service Provider or Participant any right to continued Service with the
Company or any Affiliate, nor shall it interfere with or limit in any way any
right of the Company or any Affiliate to terminate the person’s Service at any
time with or without Cause or change such person’s compensation, other benefits,
job responsibilities or title.




14.

Tax Withholding.  The Company or any Affiliate, as applicable, shall have the
right to (i) withhold from any cash payment under the Plan or any other
compensation owed to a Participant an amount sufficient to cover any required
withholding taxes related to the grant, vesting, exercise or settlement of an
Award, and (ii) require a Participant or other person receiving Shares under the
Plan to pay a cash amount sufficient to cover any required withholding taxes
before actual receipt of those Shares.  In lieu of all or any part of a cash
payment from a person receiving Shares under the Plan, the Committee may permit
the individual to cover all or any part of the required withholdings (up to the
Participant’s minimum required tax withholding rate) through a reduction in the
number of Shares delivered or through a delivery (either actually or by
attestation) to the Company of Shares held by the Participant or other person,
in each case valued in the same manner as used in computing the withholding
taxes under applicable laws.




15.

Effective Date, Duration, Amendment and Termination of the Plan.




(a)

Effective Date.  The Plan shall become effective on the date it is approved by
the Board, which shall be considered the date of its adoption for purposes of
Treasury Regulation §1.422-2(b)(2)(i).  No Awards shall be made under the Plan
prior to its effective date.




(b)

Duration of the Plan.  The Plan shall remain in effect until all Shares subject
to it shall be distributed, all Awards have expired or terminated, the Plan is
terminated pursuant to Section 15(c), or the tenth anniversary of the effective
date of the Plan, whichever occurs first (the “Termination Date”).  Any Award
made before the Termination Date may extend beyond the Termination Date and will
continue to be subject to the terms of the Plan and the applicable Agreement,
and the authority of the Committee provided for hereunder with respect to the
Plan and any Awards, and the authority of the Board of Directors of the Company
to amend the Plan, shall extend beyond the Termination Date.




(c)

Amendment and Termination of the Plan.  The Board may at any time terminate,
suspend or amend the Plan.  The Company shall submit any amendment of the Plan
to its stockholders for approval only to the extent required by applicable laws
or regulations or the rules of any securities exchange on which the Shares may
then be listed.  No termination, suspension, or amendment of the Plan may
materially impair the rights of any Participant under a previously granted Award
without the Participant's consent, unless such action is necessary to comply
with applicable law or stock exchange rules.





14







--------------------------------------------------------------------------------




(d)

Amendment of Awards.  Subject to Section 15(e), the Committee may unilaterally
amend the terms of any Agreement previously granted, except that no such
amendment may materially impair the rights of any Participant under the
applicable Award without the Participant's consent, unless such amendment is
necessary to comply with applicable law, stock exchange rules or any
compensation recovery policy as provided in Section 18(i)(2).




(e)

No Option or Stock Appreciation Right Repricing.  Except as provided in Section
12(a), no Option or SAR Award granted under the Plan may be (i) amended to
decrease the exercise price thereof, (ii) cancelled in conjunction with the
grant of any new Option or SAR Award with a lower exercise price, (iii)
cancelled in exchange for cash, other property or the grant of any Full Value
Award or Cash Incentive Award at a time when the exercise price of the Option or
SAR Award is greater than the current Fair Market Value of a Share, or (iv)
otherwise subject to any action that would be treated under accounting rules as
a “repricing” of such Option or SAR Award, unless such action is approved by the
Company’s stockholders.




16.

Substitute Awards.  The Committee may also grant Awards under the Plan in
substitution for, or in connection with the assumption of, existing awards
granted or issued by another corporation and assumed or otherwise agreed to be
provided for by the Company pursuant to or by reason of a transaction involving
a merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation to which the Company or an Affiliate is a party.
 The terms and conditions of the Substitute Awards may vary from the terms and
conditions set forth in the Plan to the extent that the Board at the time of the
grant may deem appropriate to conform, in whole or in part, to the provisions of
the awards in substitution for which they are granted.




17.

Performance-Based Compensation.




(a)

Designation of Awards.  If the Committee determines at the time a Full Value
Award is granted to a Participant that such Participant is, or may likely be, a
“covered employee” for purposes of Code Section 162(m) as of the end of the tax
year in which the Company would ordinarily claim a tax deduction in connection
with such Award, then the Committee may provide that this Section 17 will be
applicable to such Award, which shall be considered Performance-Based
Compensation.




(b)

Compliance with Code Section 162(m).  If an Award is subject to this Section 17,
then the lapsing of restrictions thereon and the distribution of cash, Shares or
other property pursuant thereto, as applicable, shall be subject to the
achievement over the applicable performance period of one or more performance
goals based on one or more of the performance measures specified in Section
17(d).  The Committee will select the applicable performance measure(s) and
specify the performance goal(s) based on those performance measures for any
performance period, specify in terms of an objective formula or standard the
method for calculating the amount payable to a Participant if the performance
goal(s) are satisfied, and certify the degree to which applicable performance
goals have been satisfied and any amount that vests and is payable in connection
with an Award subject to this Section 17, all within the time periods prescribed
by and consistent with the other requirements of Code Section 162(m).  In
specifying the performance goals applicable to any performance period, the
Committee may provide that one or more objectively determinable adjustments
shall be made to the performance measures on which the performance goals are
based, which may include adjustments that would cause such measures to be
considered “non-GAAP financial measures” within the meaning of Rule 101 under
Regulation G promulgated by the Securities and Exchange Commission.  The
Committee may also adjust performance measures for a performance period to the
extent permitted by Code Section 162(m) in connection with an event described in
Section 12(a) to prevent the dilution or enlargement of a Participant’s rights
with respect to Performance-Based Compensation. The Committee may adjust
downward, but not upward, any amount determined to be otherwise payable in
connection with such an Award.  The Committee may also provide, in an Agreement
or otherwise, that the achievement of specified performance goals in connection
with an Award subject to this section 17 may be waived upon the death or
Disability of the Participant or under any other circumstance with respect to
which the existence of such possible waiver will not cause the Award to fail to
qualify as “performance-based compensation” under Code Section 162(m).





15







--------------------------------------------------------------------------------




(c)

Limitations.  Subject to adjustment as provided in Section 12(a), the maximum
number of Shares that may be the subject of Full Value Awards of
Performance-Based Compensation that are denominated in Shares or Share
equivalents and that are granted to any Participant during any calendar year
shall not exceed 1,000,000 Shares. The maximum amount payable with respect to
any Full Value Awards that are denominated other than in Shares or Share
equivalents and that are granted to any one Participant during any calendar year
shall not exceed $10,000,000.




(d)

Performance Measures.  For purposes of any Full Value Award considered
Performance-Based Compensation subject to this Section 17, the performance
measures to be utilized shall be limited to one or a combination of two or more
of the following: revenue; operating income; net earnings; earnings before one
or more of interest expense, interest income, taxes, depreciation, amortization
or incentive compensation expense; profitability as measured by return ratios
(including, but not limited to, return on assets, return on equity, return on
costs, return on invested or average capital employed and return on net sales)
or by the degree to which any of the foregoing earnings measures exceed a
percentage of revenue; cash flow; margins (including, but not limited to, one or
more of gross, operating and net earnings margins); stock price; economic value;
cumulative total return to shareholders; stock price; or occupancy rates.  Any
performance goal based on one or more of the foregoing performance measures may
be expressed in absolute amounts, on a per share basis (basic or diluted), as a
growth rate or change from preceding periods, or as a comparison to the
performance of specified companies or other external measures, and may relate to
one or any combination of corporate, group, unit, division, Affiliate or
individual performance.




18.

Other Provisions.




(a)

Unfunded Plan.  The Plan shall be unfunded and the Company shall not be required
to segregate any assets that may at any time be represented by Awards under the
Plan.  Neither the Company, its Affiliates, the Committee, nor the Board shall
be deemed to be a trustee of any amounts to be paid under the Plan nor shall
anything contained in the Plan or any action taken pursuant to its provisions
create or be construed to create a fiduciary relationship between the Company
and/or its Affiliates, and a Participant.   To the extent any person has or
acquires a right to receive a payment in connection with an Award under the
Plan, this right shall be no greater than the right of an unsecured general
creditor of the Company.





16







--------------------------------------------------------------------------------




(b)

Limits of Liability.  Except as may be required by law, neither the Company nor
any member of the Board or of the Committee, nor any other person participating
(including participation pursuant to a delegation of authority under Section
3(c) of the Plan) in any determination of any question under the Plan, or in the
interpretation, administration or application of the Plan, shall have any
liability to any party for any action taken, or not taken, in good faith under
the Plan.




(c)

Compliance with Applicable Legal Requirements.  No Shares distributable pursuant
to the Plan shall be issued and delivered unless the issuance of the Shares
complies with all applicable legal requirements, including compliance with the
provisions of applicable state and federal securities laws, and the requirements
of any securities exchanges on which the Company’s Shares may, at the time, be
listed.  During any period in which the offering and issuance of Shares under
the Plan is not registered under federal or state securities laws, Participants
shall acknowledge that they are acquiring Shares under the Plan for investment
purposes and not for resale, and that Shares may not be transferred except
pursuant to an effective registration statement under, or an exemption from the
registration requirements of, such securities laws.  Stock certificates
evidencing Shares issued under the Plan that are subject to such securities law
restrictions shall bear an appropriate restrictive legend.




(d)

Other Benefit and Compensation Programs.  Payments and other benefits received
by a Participant under an Award made pursuant to the Plan shall not be deemed a
part of a Participant’s regular, recurring compensation for purposes of the
termination, indemnity or severance pay laws of any country or state and shall
not be included in, nor have any effect on, the determination of benefits under
any other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.




(e)

Governing Law.  To the extent that federal laws do not otherwise control, the
Plan and all determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of Minnesota without regard to its
conflicts-of-law principles and shall be construed accordingly.




(f)

Severability.  If any provision of the Plan shall be held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.




(g)

Code Section 409A.  It is intended that (i) all Awards of Options, SARs and
Restricted Stock under the Plan will not provide for the deferral of
compensation within the meaning of Code Section 409A and thereby be exempt from
Code Section 409A, and (ii) all other Awards under the Plan will either not
provide for the deferral of compensation within the meaning of Code Section
409A, or will comply with the requirements of Code Section 409A, and Awards
shall be structured and the Plan administered and interpreted in accordance with
this intent.  The Plan and any Agreement may be unilaterally amended by the
Company in any manner deemed necessary or advisable by the Committee or Board in
order to maintain such exemption from or compliance with Code Section 409A, and
any such amendment shall conclusively be presumed to be necessary to comply with
applicable law.  Notwithstanding anything to the contrary in the Plan or any
Agreement, with respect to any Award that constitutes a deferral of compensation
subject to Code Section 409A:




(1)

If any amount is payable under such Award upon a termination of Service, a
termination of Service will be deemed to have occurred only at such time as the
Participant has experienced a “separation from service” as such term is defined
for purposes of Code Section 409A;





17







--------------------------------------------------------------------------------




(2)

If any amount shall be payable with respect to any such Award as a result of a
Participant’s “separation from service” at such time as the Participant is a
“specified employee” within the meaning of Code Section 409A, then no payment
shall be made, except as permitted under Code Section 409A, prior to the first
business day after the earlier of (i) the date that is six months after the
Participant’s separation from service or (ii) the Participant’s death.  Unless
the Committee has adopted a specified employee identification policy as
contemplated by Code Section 409A, specified employees will be identified in
accordance with the default provisions specified under Code Section 409A.




None of the Company, the Board, the Committee nor any other person involved with
the administration of this Plan shall in any way be responsible for ensuring the
exemption of any Award from, or compliance by any Award with, the requirements
of Code Section 409A.  By accepting an Award under this Plan, each Participant
acknowledges that the Company has no duty or obligation to design or administer
the Plan or Awards granted thereunder in a manner that minimizes a Participant’s
tax liabilities, including the avoidance of any additional tax liabilities under
Code Section 409A.




(h)

Rule 16b-3.  It is intended that the Plan and all Awards granted pursuant to it
shall be administered by the Committee so as to permit the Plan and Awards to
comply with Exchange Act Rule 16b-3.  If any provision of the Plan or of any
Award would otherwise frustrate or conflict with the intent expressed in this
Section 18(h), that provision to the extent possible shall be interpreted and
deemed amended in the manner determined by the Committee so as to avoid the
conflict.  To the extent of any remaining irreconcilable conflict with this
intent, the provision shall be deemed void as applied to Participants subject to
Section 16 of the Exchange Act to the extent permitted by law and in the manner
deemed advisable by the Committee.




(i)

Forfeiture and Compensation Recovery.




(1)

The Committee may specify in an Agreement that the Participant’s rights,
payments, and benefits with respect to an Award will be subject to reduction,
cancellation, forfeiture or recovery by the Company upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award.  Such events may include termination of
Service for Cause; violation of any material Company or Affiliate policy; breach
of noncompetition, non-solicitation or confidentiality provisions that apply to
the Participant; a determination that the payment of the Award was based on an
incorrect determination that financial or other criteria were met or other
conduct by the Participant that is detrimental to the business or reputation of
the Company or its Affiliates.




(2)

Awards and any compensation associated therewith may be made subject to
forfeiture, recovery by the Company or other action pursuant to any compensation
recovery policy adopted by the Board or the Committee at any time, including in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder, or as otherwise required by law.
 Any Agreement may be unilaterally amended by the Committee to comply with any
such compensation recovery policy.








18





